Title: To Thomas Jefferson from Robert Gamble, 25 February 1781
From: Gamble, Robert
To: Jefferson, Thomas


Chesterfield, 25 Feb. 1781, “half past 4. oClock P.M.” Baron Steuben being on the point of setting out, he has ordered Gamble to send “the enclosed return of Militia under Genl. Muhlenberg, specifying the Counties they are from. It has this moment come to hand—he has been exceedingly disturbed and uneasy that he had it not sooner in his power to comply with your requisition.” Enclosed also are letters from Maj. Mitchell to Steuben.
